Title: Declaration for the Mutual Assurance Society, [1796 or later]
From: Jefferson, Thomas
To: 


                    
                        [1796 or later]
                    
                    Instructions.
                    IT must particularly be mentioned in the description of each plat, to wit: The dimensions of the Buildings intended to be insured, their situation and contiguity to other buildings or wharves, what the walls are built of, mentioning what part thereof is of brick, stone, or wood, that is how many feet of wood and how many feet of stone or brick, or if of wood and covered with thick plaster or lime, what the buildings are covered with, and for what use they are appropriated.
                    If the buildings are joined or are within twenty feet of others, it must be mentioned, and likewise what the walls of such buildings contiguous to them are built of, and what they are covered with. If they are situated so that on account of trees, or back buildings or other obstructions, the fire engines cannot play upon them from at least two sides, it must particularly be mentioned.
                    
                    If a building is situated on a wharf or within one hundred feet thereof, or if buildings stand on dock yards or wharves where vessels are built, repaired, or caulked, it must particularly be mentioned.
                    If a house has wings or other additions to it, their dimensions, what the walls are built of, and what they are covered with, and the certified value of which must separately be mentioned in the same declaration of such house or building.
                    The valuation must be made in dollars.
                    Gun-Powder Mills or such great hazards, are not insurable, unless by special contract with the President and Directors, nor a risk on one building above twenty thousand dollars, nor a building under the value of one hundred dollars in ready money.
                    The full amount of the real value must be specified in the declarations, one fifth part thereof will be stricken off at the office.
                    If a person doth not chuse to insure four-fifths of the verified value, he must endorse the amount which he wants to ensure thereon.
                    A building is considered a house standing by itself, or between two whole party walls.
                    The declarations must be signed by the proprietor with christian and family names, mentioning his place of residence, day, month and year.
                    The valuations must be made by a majority of three respectable house-owners on oath or affirmation, as the case may require before a justice of the peace, and certify the same in writing under the declaration agreeably to the form annexed.
                    A separate declaration must be made of the buildings offered for insurance on each tenement. The dwelling-house, kitchen, stable, lumber-house, office and such like, may be in one declaration, but must be specified and valued each separately and described in the plat by A. B. &c.
                    No house will be considered as part of brick and part of stone, with one or more stories thereon, of wood; unless there be one complete story of brick or stone at least, eight feet above the surface of the earth, and the ceiling thereof plastered or arched, or one complete wall or walls, or gable ends of brick or stone, without any aperture.
                    The declarations so executed must be presented to Mr. WILLIAM F. AST, Principal Agent, at Richmond, and the premiums must be paid to JAQUELIN AMBLER, Esq. Cashier General at the said place.
                    Form of the Declarations for Assurance.
                    I the underwritten Thomas Jefferson residing at Monticello in the county of Albemarle do hereby declare for Assurance in the Mutual  Assurance Society against Fire on Buildings of the State of Virginia, established the 26th December, 1795, agreeable to the several acts of the General Assembly of this state, to wit:
                    My 6 several Buildings on and near the summit of the hill at Monticello now occupied by myself situated in open ground in the county of Albemarle aforesaid. Their dimensions, situation and contiguity to other buildings or wharves, what the walls are built of, and what the buildings are covered with, are specified in the hereunto annexed description of the said Buildings on the plat, signed by me and the appraisers, and each valued by them as appears by their certificate here under, to wit:
                    
                        
                            The dwelling house
                            marked
                            A. at
                            Dollars, say
                            Dollars
                        
                        
                            The Outchamber
                            do.
                            B. at
                            do.
                            do.
                        
                        
                            The joiner’s shop
                            do.
                            C. at
                            do.
                            do.
                        
                        
                            The smith’s shop
                            do.
                            D. at
                            do.
                            do.
                        
                        
                            The stone outhouse
                            do.
                            E. at
                            do.
                            do.
                        
                        
                            The stable
                            do.
                            F. at
                            do.
                            do.
                        
                        
                             say
                            
                            
                            
                            Dollars in all.
                        
                    
                    I do hereby declare and affirm that the above mentioned property is not, nor shall be insured elsewhere, without giving notice thereof, agreeably to the policy that may issue in my name, upon the filing of this declaration, and provided the whole sum do not exceed four-fifths of the verified value, and that I will abide by, observe, and adhere to the Constitution, Rules and Regulations as are already established, or may hereafter be established by a majority of the insured present in person, or by representatives, at a general Meeting to be agreed upon for the said Assurance Society. Witness my hand and seal at Monticello aforesaid the  day of  1796 
                    
                        Th: Jefferson
                    
                    
                        WE the underwritten, being each of us House-Owners, declare and affirm that we have examined the above mentioned Property of Thomas Jefferson and that we are of opinion that it would cost in cash  Dollars to build the same, and is now actually worth  Dollars in ready money, and will command the same as above specified to the best of our knowledge and belief.
                        Albemarle county    Sc.
                        The foregoing valuation sworn to in due form  Residing in before me, a Magistrate for the said county  of Albemarle  Given under my hand this  day of  in the year 1796
                        
                        
                            
                        
                        Plat of the buildings referred to in the above Declaration of Thomas Jefferson.
                        
                            A. is the dwelling house 90. feet long 40. f. broad in the middle exclusive of porticos, two story high except the two bows at the ends, the walls entirely built of stone and brick, the floors above ground and the roof of wood.
                            B. is an Outchamber, with a kitchen below ground 142 feet from the dwelling house. One story high, the walls of brick, the floor above ground and roof of wood. 20. f. square
                            C. is a joiner’s shop, 57. feet by 18. feet, the underpinning and chimney of stone, the walls and roof of wood.
                            D. is a smith and nailer’s shop 37. by 18. f. the walls and roof of wood.
                            E. is a stone outhouse 34. by 17. f. the floor of brick, the walls and chimney of stone, the roof of wood, one story high.
                            F. is a stable 105. feet long and 12. f. wide. One story high. All of wood.

 The following houses are not included in the insurance, but as they are in a line with those ensured, and in their neighborhood they are described as follows.
g.g. are 2 coal sheds of wood 20. by 15 f. and 22 f. apart, and it is proposed to build 4. others g.g.g.g about 25. f. apart for coal also. They are to contain about 8000. bushels of charcoal. From the nearest of them is 7 poles 15 links to
h. a sawpit where a considerable quantity of timber usually lies. From the pit is 47. feet to
i. a house 30 by 18 1/2 f. all of wood, the floor of earth, in which is stored plank and such things, it is used at times as a carpenter’s shop, and sometimes a little fire is made on the floor. From this house is 56. feet to
C. the joiner’s shop before mentioned, one of the ensured buildings. From C. is 98. f. to

D. the smith and nailers shop before mentioned, one of the ensured buildings.
                            j. is a shed to be added to D. 50. feet by 18. f. for the nailers, to be built immediately, and making one building with D it is included in the valuation of D. as if it were already built, and is a part of the ensured property. This addition will extend to within 3. or 4 feet of k, a necessary house of wood 8. feet square. From k. it is 67. feet to
                            l. a house 16. by 10 1/2 feet, of wood, used as a storehouse for nailrod and other iron. From 1. it is 8. feet to m. a house 43 1/2 f. by 16. f. of wood, the floors of earth, used as a smoke house for meat, and a dairy. From m. it is 24 f. to
                            n. a wash house 16 1/2 f. square of wood, the chimney also wood, the floor earth. From n. it is 38. f. to
                            o. a servant’s house 20 1/2 f. by 12. f. of wood, with a wooden chimney and earth floor. From o. it is 103. feet to
                            E. the stone out house before described, being part of the ensured property. From E. it is 7. feet to
                            p. a shed 25. f. by 12 1/2 f. of wood, the floor of brick, used as a store house for joiner’s work. From p. it is 3. f. to
                            q. a servant’s house 14. f. by 17. f. of wood, with a wooden chimney, the floor of earth. From q. it is 75. feet to
                            r, which as well as s. and t. are servants houses of wood, with wooden chimnies, and earth floors, 12. by 14. feet, each and 27. feet apart from one another. From t. it is 85. feet to
                            F. the stable before described, being one of the ensured buildings.
                            This line of buildings from g. to F. is a strait one, and in it’s nearest parts to A. and B. passes 227. feet from A. and 142. feet from B. The whole line i. to F. is shortly to be connected by a row of paling either touching or passing very near to every house between these points in the said line.
                        
                    
                